815 F.2d 704
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dennis Lee MAXBERRY, Plaintiff-Appellant,v.The UNITED STATES ARMY REVIEW BOARD, et al., Defendants-Appellees.
No. 87-3019.
United States Court of Appeals, Sixth Circuit.
March 13, 1987.

Before ENGEL, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
Appellant has responded to this Court's order to show cause why this appeal should not be dismissed as untimely filed.


2
On September 12, 1986, the district court entered judgment dismissing appellant's civil action against the United States Army.  The notice of appeal was due November 11, 1986, but was not filed until December 30, 1986--49 days late.  Rule 4(a), Federal Rules of Appellate Procedure.  Appellant does not establish that any extension of time within which to file a notice of appeal was sought or granted in district court.


3
Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither extend nor waive.   Peake v. First Nat'l Bank, 717 F.2d 1016 (6th Cir.1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time within which to file a notice of appeal.


4
Accordingly, this appeal is dismissed as being untimely filed.  Rule 9(b)(1), Rules of the Sixth Circuit.